Judgment of the Supreme Court, Rockland County, entered November 16, 1971, affirmed. No opinion. Appeal from a purported order of the same court, which appellant states was entered on November 11, 1971 (the date of the decision upon which the judgment was entered), dismissed. No such order appears in the record on appeal and no appeal lies from a decision. Order of the same court, dated February 16, 1971, affirmed insofar as appealed from. No opinion. Respondent is awarded *844one bill of costs, to cover all the appeals. Hopkins, Acting P. J., Martuscello, Latham, Brennan and Benjamin, JJ., concur.